Citation Nr: 1107320	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUES

Whether new and material evidence has been received to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1951 to July 1954.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision by the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA) Regional Office (RO).  In an August 2009 letter the 
Veteran clarified the matter of his representation.  In September 
2009, these matters were remanded for further development.  In 
December 2010, the Veteran indicated that he had no further 
evidence to submit.  

Although the RO implicitly reopened the Veteran's claim of 
service connection for PTSD, the question of whether new and 
material evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the issue 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  The Board has characterized the Veteran's PTSD claim 
accordingly.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
scope of a service connection for PTSD claim encompasses other 
psychiatric diagnoses shown.  As the Court further noted, however 
(See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008)), in claims to reopen where a previous final 
determination was limited to a specific diagnosis, a claim of 
service connection for a diagnosis other than the specific one 
previously adjudicated is a separate and distinct claim, rather 
than becoming part and parcel of the claim previously finally 
decided.  When the case was previously before the Board, the 
Board in error (based on misinterpretation of Clemons) instructed 
the RO to encompass diagnosed psychiatric disability other than 
PTSD in the adjudication of the claim to reopen a claim of 
service connection for PTSD; the RO did so in the supplemental 
statement of the case (SSOC).  Upon a re-reading of Clemons and 
in light of the fact that there no current specific allegations 
made/arguments presented regarding service connection for such 
psychiatric entities as dementia, the Board concludes that it 
would be a violation of due process, and contrary to the 
guidelines provided in Clemons, at p. 8  for the Board to 
encompass psychiatric diagnoses other than PTSD in consideration 
of this appeal.  Accordingly, this decision is limited to the 
entity of PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 2004 rating decision reopened and denied the 
Veteran's claim of service connection for PTSD based on findings 
that there was no diagnosis of PTSD and no credible supporting 
evidence of a stressor event in service; he timely filed a notice 
of disagreement (NOD) in the matter (and a substantive appeal 
after a SOC was issued); however, in October 2005 he withdrew his 
appeal in writing, and the October 2004 rating decision is final.  
See 38 U.S.C.A. § 7105.

2.  Evidence received since the October 2004 rating decision 
shows a diagnosis of PTSD; coupled with the Veteran's 
identification of a verifiable stressor, it relates to the 
unestablished facts necessary to substantiate the claim of 
service connection for PTSD, and raises a reasonable possibility 
of substantiating  such claim.

3.  The Veteran is not shown to have engaged in combat; there is 
no credible supporting evidence that the claimed in-service 
stressors occurred; any recorded diagnosis of PTSD is not based 
on a stressor event corroborated by independent and credible 
supporting evidence


CONCLUSION OF LAW

1.  New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
2.  On de novo review, service connection for PTSD, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

Letters in July 2004, March 2006, and, November 2009 informed the 
Veteran of the evidence and information necessary to substantiate 
his claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support of 
his claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The March 2006 
letter also provided notice of how disability ratings and 
effective dates of awards are assigned (Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).  Although complete notice of what is 
needed to substantiate the claim was not provided before the 
initial unfavorable decision in these matters, substantially 
complete notice was provided after the Board's remand, and the 
matter was thereafter readjudicated.  See December 2010 SSOC.  
Consequently, any earlier notice defect is cured, and the Veteran 
is not prejudiced by such defect.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with the claims file and 
pertinent postservice treatment records have been secured.  
Additionally, the RO arranged for a VA examination in October 
2010.  The examination is adequate for rating purposes, as it 
considered the evidence of record, noted the history of the 
disability, and included a thorough evaluation of the Veteran 
with notation of all findings needed for a proper determination 
in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
He has not identified any available pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

New and Material Evidence:

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose 
of reopening a claim the credibility of newly received evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An October 2004 rating decision denied the Veteran's reopened 
claim of service connection for PTSD based on findings that there 
was no diagnosis of PTSD and no credible supporting evidence of a 
stressor event in service.  The Veteran timely filed a NOD in the 
matter (and a substantive appeal after the SOC was issued).  
However, in October 2005 he withdrew that appeal in writing, and 
the October 2004 rating decision is final.  See 38 U.S.C.A. 
§ 7105.

Evidence received since the October 2004 rating decision includes 
an August 2005 VA treatment record which shows the Veteran has a 
diagnosis of chronic PTSD.  Furthermore, he identified a 
verifiable stressor event, (i.e., that he was involved in a plane 
crash and was the only survivor).  This evidence relates directly 
to the bases for the previous denials of the claims and for 
purposes of reopening is presumed credible and competent.  See, 
Justus, 3 Vet. App. 510 (1992).  As it shows a current diagnosis 
of PTSD, it pertains to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Hence, the Board finds the evidence 
new and material, warranting reopening of the claim.  

The analysis proceeds to de novo review of the claim.  The 
Veteran is not prejudiced by the Board's proceeding to such 
review (without remanding the matter  to the RO for 
reconsideration upon reopening) because the RO's October 2004 and 
July 2006 adjudications in this matter included de novo review 
(as well as the development necessary for de novo review).

Service Connection for PTSD on de novo Review.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after  
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  The 
revised rule provides:
If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran  
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair  
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's service personnel records show that in November 
1952, he was recommended for advancement to AT3.  His DD-214 
shows that he received the Navy Good Conduct Medal.  HIs STRs 
show that he was seen in March 1952 for a complaint of 
nervousness.  He was given Phenobarbital Elixir and returned to 
duty.  On separation examination, psychiatric clinical evaluation 
was normal.  

Records of a Mercy Hospital hospitalization in June and July 1989 
show the Veteran received treatment for major depression related 
to chemical dependency.

On a May 1993 VA mental disorders examination, the Veteran 
reported that he has suffered with feelings of insecurity, 
hopelessness, helplessness, crying spells, and, loneliness since 
his late teens.  

In June 1994 the Veteran submitted a claim seeking service 
connection for depression.  He indicated that in the fall of 
1952, he was a victim of a sexual assault in which he critically 
injured his "Chief".  The Veteran stated that as a result of 
the incident he was hospitalized for 30 days for depression.

A July 1994 VA neuropsychological report notes the Veteran 
indicated that he served in the Navy without any incident.

In April 1997 and July 2000 the Veteran stated that he was a 
victim of a sexual assault in service.  He stated that he was 
told to not press charges or the Navy would charge him with 
attempted murder of the Officer.

A December 2002 VA psychiatric outpatient record notes the 
Veteran requested to be seen for depression and emotional trauma 
related to a rape suffered while he was on active duty.  

An August 2005 VA record shows diagnoses of major depression, 
dysthymia, and, chronic PTSD.

At an August 2007 RO hearing, the Veteran identified his attacker 
in service as J. R.  He testified that he killed J. R. in self-
defense.

The RO sought verification of this alleged stressor event (the 
death of J.R.).  In a September 2007 response, the U. S. Army and 
Joint Services Records Research Center (JSRRC) advised, in part, 
that there was no record of a J. R. being killed under the 
circumstances as described by the Veteran.

In December 2008, the Veteran again submitted a claim seeking 
service connection for PTSD, and identified another verifiable 
stressor, i.e., that he was involved in a plane crash and was the 
only survivor.  He reported a location and approximate time for 
the event (mid-December 1951), as well as the type of airplane, 
his unit, and where the unit was stationed.  As the alleged 
stressor was of a verifiable nature, the Board remanded the issue 
for verification.  

Pursuant to the Board's September 2009 remand, the RO sought 
verification of the Veteran's stressor.  

In March 2010, JSRRC responded:

"We have reviewed the Air Transport Squadron SIX (VR-6) 
July-December 1951 Semi-Annual Historical Report.  The 
report reveals that the squadron was based at Westover Air 
Force.  The mission of the VR-6 was to maintain scheduled 
and non-scheduled air transport operations and training 
under the Atlantic Division, Military Air Transport Service 
(MATS).  Two officers were on detached duty at the Naval 
Air Facility (NAF), Port Lyautey, French Morocco.  The only 
aircraft crash was a plane lost on a west bound flight from 
the Azores to Westover.  We have also coordinated [the 
Veteran's] claim with the Naval History & Heritage Command 
(NHHC), Aviation Branch, Washington Navy Yard, DC.  The 
NHHC conducted a search of the Aircraft Accident Reports 
available to that office for R5D and R4D aircraft incidents 
and located only one incident in Morocco in the early 
1950's.  The incident occurred on April 16, 1952 and was a 
R5D-3 assigned to VR-24 and a crew of six 6 and 23 
passengers.  The aircraft made a safe three engine landing.  
The crew crewmembers names are listed; however, the 
passenger's names are not.  If the aircraft that crashed 
was not a R5D or R4D, the [the Veteran] must provide the 
type of aircraft."

VA treatment records from June 2009 to July 2010 show ongoing 
treatment for psychiatric/mental health disability.

On February 2010 VA mental health assessment, the Veteran 
reported longstanding chronic PTSD secondary to a sexual assault 
in the military.  He also reported that he remembered first 
feeling depressed when he was 10 years of age; he reported 
chronic suicidality beginning as a young man and was not sure if 
it preceded his military sexual assault.  He reported he had 
moderate to severe symptoms occurring nearly every day, and  
including chronic passive suicidal ideation, lack of 
interest/pleasure, feeling down, low energy/fatigue, feeling of 
failure, concentration difficulty, noticeable psychomotor 
retardation, and, poor appetite.  Chronic PTSD and major 
depression were diagnosed.  The examiner also noted that the 
Veteran displayed symptoms of dementia.

On October 2010 VA examination, the examiner asked the Veteran 
directly to identify the traumatic events or experiences around 
his claim for PTSD.  The Veteran responded: "It was too much of 
a waste of time.  I have no respect for the military, none 
whatsoever."  The examiner asked the Veteran what he experienced 
as traumatic during his military service, the Veteran responded: 
"Nothing physical." The Veteran further stated, in part:

"I don't' even remember being in the military.  I don't 
consciously think about it.  It was such a waste of time, 
resources and intellectual capability.  I decline to answer 
if I have nightmares.  I have no monsters and there are no 
traumatic events surrounding them.  When I am awake, I have 
no thoughts relating to the military other than what a 
waste of time for me and for the country to have a military 
and support it."

The examiner noted that the Veteran's C-file shows extensive 
psychiatric assessment and treatment reports from 1989-1994 and 
such were silent regarding the alleged stressors; and that the 
first statement alleging military sexual trauma appeared to be in 
June 1994 and the Veteran's first statement alleging a plane 
crash in which he was the sole survivor was in September 2008.

Mental Status examination revealed that the Veteran was neatly 
groomed and casually dressed; his speech was slow and coherent; 
he displayed a cooperative attitude; his mood was depressed "I 
am a very depressed person and I am afraid it makes me think 
about things I'd rather not.  If I did commit suicide it would be 
no loss to society.  I remember waking up on my fifth birthday 
and being unhappy that I woke up".  The Veteran was easily 
distracted; he was oriented to person, time and place; he 
displayed a rambling thought process; he reported difficulty 
initiating sleep; he denied nightmares about any traumatic 
events; he denied hallucinations, panic attacks, and, homicidal 
thoughts; he endorsed suicidal thoughts; he denied persistent re-
experiencing of traumatic events.  

The examiner found that the Veteran did not meet the criteria for 
a DSM-IV Axis I diagnosis of PTSD.  The examiner noted that the 
primary current psychiatric condition is cognitive disorder, NOS 
(not otherwise specified) and that such condition interferes with 
the Veteran's capacity to be a reliable reporter concerning other 
psychiatric symptoms.  The examiner opined:

"The condition/disability claimed PTSD, Cognitive 
impairment NOS, Major Depressive Disorder recurrent severe, 
alcohol dependence in partial remission is not caused by or 
a result of stressor(s) claimed that the Veteran was the 
sole survivor of an airplane crash in December of 1951/any 
event during the Veteran's service.  The rationale for 
opinion given: Concerning PTSD, he denies claimed stressor 
in today's exam, and there is no evidence to confirm the 
stressor (sole survivor of a plane crash).  He also denies 
symptoms which would satisfy DSM-IV diagnostic criteria for 
PTSD." 

The Veteran claims he has a psychiatric disability to include 
PTSD as the result of two specific alleged stressor events, 
described in several statements he has submitted.  At the outset, 
the Board observes that evidentiary standards under the revised 
38 C.F.R. § 3.304(f)(3) do not apply.  The Veteran has 
specifically denied that he served in combat and has not endorsed 
fear of hostile activity; his alleged stressors are of a non-
combat nature.  Accordingly, the Board turns its attention to 
whether there is credible supporting evidence to corroborate his 
alleged stressor events in service.

Regarding the Veteran's claim that he was the sole survivor of an 
aircraft crash, the RO sought verification of the alleged 
stressor event.  As noted, JSRRC was unable to verify such 
stressor, the only aircraft incident listed during the time the 
Veteran identified was one in which the aircraft made a safe 
three engine landing.  

Regarding the Veteran's claim that he was sexually assaulted by a 
superior officer whom he killed in self-defense, the Veteran 
provided identification of the alleged perpetrator and indicated 
he killed him.  This event described is another that would be 
eminently verifiable, if it had occurred.  Inasmuch as the JSRRS 
has certified that there is no record of an individual with the 
name the Veteran has provided dying under the circumstances the 
Veteran has described, the Board must find that this account 
likewise is a fabrication, and that the Veteran's accounts of 
stressor events in service are not credible.    

The Veteran's STRs and service personnel records are silent for 
any report/indication that he suffered a sexual assault in 
service.  On service separation examination, psychiatric clinical 
evaluation was normal.  His postservice mental health records 
until recently (and in connection with his claim seeking service 
connection) are silent for any complaints from the Veteran 
regarding a military sexual assault.  The Board finds it 
noteworthy that during the times he sought postservice 
psychiatric treatment, the Veteran never reported that he was 
exposed to a stressor event in service, but reported that his 
psychiatric symptoms started in childhood.  The first complaint 
of a stressor event in service is a statement attached to his 
June 1994 claim for service connection for depression.  Notably, 
on psychiatric evaluation one month later, the Veteran made no 
mention of an assault while he was on active duty, nor did he 
mention that he killed a man in self-defense.  The first notation 
of a psychiatric disability related to service was in a December 
2002 VA outpatient psychiatric record, when the Veteran requested 
to be seen for depression and emotional trauma related to an 
assault he experienced while in the military.  Furthermore, the 
first medical diagnosis of  PTSD was in an August 2005 VA 
outpatient psychiatric medical record.  Without any recording of 
clinical findings at the time or explanation of rationale for the 
diagnosis, the reports have negligible, if any, probative value.

The February 2010 VA mental health assessment also shows a 
diagnosis of PTSD.  However, the Board notes that such diagnosis 
is based on the Veteran's unsupported history of stressor events 
while stationed in the military.  A medical opinion premised upon 
an unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a mental health professional 
based on a postservice examination of the Veteran cannot be used 
to establish the occurrence of a stressor.)  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence that a claimant has a diagnosis of PTSD is insufficient 
to establish that such PTSD is service-related, so as to 
substantiate a claim of service connection.  

In summary, the record does not show that the Veteran engaged in 
combat with the enemy and there is no credible supporting 
evidence corroborating an alleged non-combat stressor event; to 
the contrary, the evidence conclusively establishes that his 
alleged stressor events did not occur as described.  
Consequently, he has not met a threshold requirement for 
substantiating a claim of service connection for PTSD; the 
preponderance of the evidence is against his claim for such 
benefit; and the appeal in the matter must be denied.  


ORDER


The claim of service connection for PTSD is reopened; service 
connection for PTSD is denied on de novo review. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


